                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT


ELHANNON LLC, et al.               :
                                   :
     Plaintiffs,                   :
                                   :
          v.                       :     Case No. 2:14-cv-262
                                   :
THE F.A. BARTLETT TREE EXPERT      :
COMPANY,                           :
                                   :
          Defendant.               :

                        OPINION AND ORDER

     Now before the Court is Defendant’s motion in limine to

exclude Plaintiff from introducing evidence of Defendant’s

alleged use of an “illegal” or “banned” chemical on Plaintiff’s

tree nursery property. Defendant asserts that such evidence is

inadmissible under Federal Rules of Evidence (“FRE”) 401 and 403

because it is irrelevant, highly inflammatory and prejudicial,

and likely to cause jury confusion. For the reasons set forth

below, Defendant’s motion is denied in part and granted in part.

                            Background

     This case arose from a contract and fraud dispute between

Plaintiffs Elhannon Wholesale Nurseries, LLC; Elhannon Wholesale

Nurseries, LLC; and Elhannon Wholesale Nurseries, Inc.

(collectively “Elhannon”) and Defendant F.A. Bartlett Tree

Expert Company (“Bartlett”). Bartlett originally filed an action

in small claims court and Elhannon subsequently filed this case.
Elhannon’s principal allegation is that Bartlett failed to

perform under a series of contracts entered into between

Elhannon and Bartlett, for Bartlett to design and implement a

pest management program for Elhannon’s entire tree nursery.

Elhannon alleges that Bartlett employees underserviced the

nursery, leading to a large scale outbreak of disease and

insects on its trees; that Bartlett applied chemicals that were

not approved for use in Elhannon’s nursery in order to attempt

to control an incipient outbreak; and that Bartlett falsified

its records to give the impression that it was doing more work

at Elhannon than it actually performed.

     This motion concerns the use of the Xytect 2F imidacloprid

insecticide by Bartlett at Elhannon’s tree nursery. The label

for this insecticide lists the active ingredient as

“Imidacloprid, 1-[(6-Chloro-3-pyridinyl)methyl)-N-nitro-2-

imidazolidinimine . . . 21.4%”; with the remaining 78.6%

consisting of “other ingredients.” ECF 214-2 at 2. The label

also says that this insecticide is “not for use at . . .

nurseries,” and that “[i]t is a violation of Federal law to use

this product in a manner inconsistent with its labeling.” ECF

No. 214-4 at 4. Other insecticides, not marketed under the

Xytect 2F brand name, with identical chemical compositions are

authorized for use at nurseries in New York, and have been as

early as May 2010. ECF 214-2 at 3.

                                2 
 
     On the back side of the contracts between the parties, it

states: “Bartlett Tree Experts will be responsible for the

proper application of any spray formulation that is commonly

used in the business.“ ECF No. 218-4 at 3.

     Xytect 2F was sprayed at Elhannon’s nursery on at least

three different occasions. The first known application occurred

in 2011, when Xytect 2F was sprayed on 109 copper beach trees.

ECF 214-1 at 6. Elhannon’s principal, D. James Sutton, testified

at his deposition that of the 109 “severely infested” trees that

were sprayed with Xytect 2F on this occasion, only 17 were

“lost.” ECF 214-1 at 8. Sutton remarked “Imidacloprid works.

Don’t get me wrong.” Id. The second known spraying of Xytect 2F

happened in May 2013. Xytect 2F was applied to an unspecified

number of “[b]ig oaks . . . covered in scale.” Id. at 9. Sutton

testified that Xytect 2F had been effective in ridding the trees

of scale in this instance. Id. The third application of Xytect

2F had been on a block of red maple trees in September 2013 and

this application was also successful in ridding the trees of

infection. Id. at 11.

     Sutton has also testified that Elhannon, at that point in

time, had not “suffered harm because of Bartlett’s use of banned

or elicit[sic] chemicals.” ECF 214-1 at 4. However, a former

Bartlett employee, Jason Graham, who had completed work at

Elhannon on behalf of Bartlett, testified at his deposition that

                                3 
 
selling trees containing banned chemicals could possibly create

liability for Elhannon. ECF No. 223-1 at 6-7. Graham also

testified that he was ordered to use Xytect 2F at Elhannon

because Bartlett management knew that their other sprays were

not working. ECF No. 223-1 at 188-89.

     Elhannon’s Amended Complaint makes multiple mentions of

Bartlett’s use of “illegal chemicals,” “banned chemicals,” and

“illegal spraying” at the Elhannon nursery. ECF 27 at ¶¶ 37, 49,

51, 53, 68, 77, 97, 100, 123, 130, 132, and 133. The Amended

Complaint alleges that these “illegal” applications of the

“banned” chemical, imidacloprid, support its claims of Fraud in

the Performance, Breach of Contract, and Negligence.

     Bartlett has also mentioned these applications in its court

documents. In its July 24, 2017 Supplemental Responses to

Plaintiff’s Requests for Admission, Bartlett admitted that

during the course of Bartlett’s work at Elhannon, Bartlett made

“illegal sprays, drenches, or applications of chemicals at the

Nursery.” ECF No. 137-4 at 11.

                           Discussion

     A. Admissibility Under Federal Rule of Evidence 401

     Under Federal Rule of Evidence (“FRE”) 401, “[e]vidence is

relevant if . . . it has any tendency to make a fact more or

less probable than it would be without the evidence.” Fed. R.

Evid. 401. “[T]he definition of relevance under Fed. R. Evid.

                                 4 
 
401 is very broad.” United States v. Certified Envtl. Servs.,

Inc., 753 F.3d 72, 90 (2d Cir. 2014).

      Bartlett argues that evidence of the application of Xytect

2F is irrelevant under FRE 401 because “Elhannon has conceded

that it has not suffered harm because of Bartlett’s use” of

imidacloprid. ECF 214 at 4.

      Elhannon contends that evidence of the Xytect 2F sprayings

is “material, relevant, and probative under” FRE 401. ECF No.

223 at 7. Elhannon asserts that the evidence is relevant to both

liability and damages. For liability, Elhannon claims that

Bartlett’s use of this insecticide is highly probative not only

to show breach of contract, but also to show that Bartlett knew

it was in breach of contract. According to Elhannon, Bartlett

used this insecticide “in a desperate attempt to cover for its

failure in controlling pests under the IPM contracts they had

sold to Elhannon.” ECF 223 at 1. Former Bartlett employee Jason

Graham testified that he was ordered to use Xytect 2F at

Elhannon because Bartlett management knew that their other

sprays were not working. ECF No. 223-1 at 188-89, 223-2 at 15-

16.

      Elhannon also argues that evidence of these sprayings is

relevant to damages: “For liability reasons, Elhannon self-

reported to the New York [Department of Environmental

Conservation (“DEC”)] that illegal chemicals had been used on

                                 5 
 
its property, and its understanding is that the DEC’s

investigation is still ongoing. It is not clear whether Elhannon

is free from regulatory liability in New York.” ECF 223 at 6.

However, Bartlett contends that this assertion is merely

speculative and contradicts the deposition testimony of Sutton.

ECF No. 229 at 5-6.

       Given the broad mandate of FRE 401, this evidence is

probative. Bartlett’s own contracts stated that it would be

responsible for “the proper application of any spray formulation

that is commonly used in the business.“ ECF No. 218-4, ECF 223

at 3-4. Using an insecticide that has not been approved for use

at commercial nurseries is certainly relevant to this point.

Additionally, Bartlett’s spraying of Xytect 2F indicates that

Bartlett knew the other sprays were not working. Accordingly,

evidence of the Xytect 2F applications is relevant under FRE

401.

       B. Admissibility Under Federal Rule of Evidence 403

       Under Federal Rule of Evidence 403, a court “may exclude

relevant evidence if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the

issues, [or] misleading the jury.” Fed. R. Evid. 403.

“Application of this Rule requires a balancing analysis, and the

trial judge has broad discretion to weigh the probative value of

the evidence against the negative factors.” Li v. Canarozzi, 142

                                  6 
 
F.3d 83, 88 (2d Cir. 1998). “In weighing the probative value of

evidence against the dangers and considerations enumerated in

Rule 403, the general rule is that the balance should be struck

in favor of admission.” S.E.C. v. McGinnis, No. 5:14-CV-6, 2015

WL 5643186, at *14 (D. Vt. Sept. 23, 2015) (quoting United

States v. Dennis, 625 F.2d 782, 797 (8th Cir.1980)).

     Bartlett argues that evidence of the use of imidacloprid

would be prejudicial and inflammatory: “[i]n the popular

imagination, a ‘banned’ or ‘illegal’ chemical is a harmful one.

But by Elhannon’s own admission, this chemical has not caused

harm, and, conversely, it has been effective.” ECF 214 at 5.

Thus, because of its “undue tendency to suggest a decision on an

improper basis,” this evidence should be excluded. Id. (quoting

Preda v. Catch Ball Prod. Corp., 162 F.3d 1148 (2d Cir. 1998)).

According to Bartlett, evidence of these applications would also

cause jury confusion, because “the only ‘illegality’ was that

the brand of imidacloprid used by Bartlett – Xytect 2F – was not

authorized for nursery use in New York State.” ECF No. 214 at 7.

The unauthorized used in question “concerns a labeling or

branding issue, and not a public-health concern based on the

chemical properties of the insecticide.” Id.

     Elhannon asserts that Bartlett has not fairly assessed the

probative value of the evidence at issue and that the probative

value of this evidence is not outweighed by dangers of prejudice

                                7 
 
and confusion. ECF 223 at 7. Elhannon points to A.I.A. Holdings,

S.A. v. Lehman Bros., No 97 Civ. 4978 (LMM), 2002 WL 31655287

(S.D.N.Y. Nov. 21, 2002). The court in A.I.A. Holdings denied a

motion to exclude the term “rat trading” from use at trial,

because the defendant himself used the term to describe his

activities. Here, Elhannon observes that Bartlett had used and

adopted these terms “for three years. It is only now, on the eve

of trial, that Bartlett is running away from these terms.” ECF

No. 223 at 8.

     Bartlett suggests a compromise: if Elhannon is allowed to

refer to Bartlett’s application of imidacloprid during trial,

they should not be allowed to label the chemical “banned” or

“illegal,” but rather say that Bartlett “used a brand of

imidacloprid not registered for use on nurseries in New York

State.” ECF 214 at 6.

     This language is an appropriate resolution. It allows

Elhannon to bring in relevant evidence but wards off the

possibility of unfair prejudice. It gives a more accurate

picture of the legal state of imidacloprid, which was legal for

use in nurseries under some brand names but not others.

Referring to Xytect 2F as “banned” or “illegal” would create an

unfair prejudicial effect that would substantially outweigh the

evidence’s probative value. Thus, the Court will allow Elhannon

to bring in evidence of applications of Xytect 2F, but will not

                                8 
 
allow Elhannon to refer to the insecticide as “banned” or

“illegal.” Elhannon may explain that the brand name of

insecticide used was not registered for use in nurseries in New

York State.

                           Conclusion

     For the reasons set forth above, Defendant’s motion in

limine is denied in part and granted in part.

     DATED at Burlington, in the District of Vermont, this 19th

day of November, 2018.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                                9 
 
